Citation Nr: 1113095	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2006, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 31, 2006, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2006, which granted service connection for tinnitus and bilateral hearing loss, effective January 31, 2006.


FINDING OF FACT

No claim for compensation was received prior to January 31, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 2006, for the grant of service connection for tinnitus and bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to an earlier effective date claim, however, the Federal Circuit has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, the relevant facts are not in dispute; in such cases, where the decision rests on the interpretation and application of the relevant law, the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  All evidence needed for this decision has been obtained.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date 

The Veteran filed his original claim for compensation in January 2006; service connection was granted for hearing loss and tinnitus in an October 2006 rating decision, with noncompensable and 10 percent ratings assigned, respectively, effective January 31, 2006, the date the claim was received.  The Veteran appealed the effective date, contending that the effective date should be in 1980, when his tinnitus began.  

In general, the effective date of an evaluation and award of compensation will be the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

In particular, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  Specifically, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

The Veteran states that he was unaware that he could file a claim for service connection for hearing loss and tinnitus until a VA official told him, and he then applied for service connection.  The Board finds this to be entirely credible, but, unfortunately, his lack of knowledge that he could file a claim cannot provide a basis for an earlier effective date.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). 

As discussed above, a claim must be filed, in addition to the presence of the disability, before service connection can be granted.  There is no exception for unawareness of the law.  It is not disputed that the Veteran's claim was received on January 31, 2006; therefore, there is no basis for an earlier effective date, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

The Veteran believes that if he had filed his claim in 1980, he would have been receiving benefits for tinnitus since that time.  For the Veteran's peace of mind, it is worth pointing out that in 1999, regulations applicable to rating tinnitus were revised.  63 Fed. Reg. 25206 (May 11, 1999).  Prior to June 10, 1999, a 10 percent evaluation was only warranted when tinnitus was "persistent as a symptom of head injury, concussion or acoustic trauma."  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  The revised regulation provides for a 10 percent evaluation for recurrent tinnitus, without regard to etiology, under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  Thus, it is not at all certain that he would have been awarded benefits, had he filed a claim in 1980.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, there is no legal basis for grant of an earlier effective date in this case, and the claims must be denied.  


ORDER

An effective date earlier than January 31, 2006, for the grant of service connection for tinnitus is denied.  

An effective date earlier than January 31, 2006, for the grant of service connection for bilateral hearing loss is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


